Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notes: the claims define the property rights provided by a patent, and thus require careful scrutiny. The goal of claim analysis is to identify the boundaries of the protection sought by the applicant and to understand how the claims relate to and define what the applicant has indicated is the invention. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.
Examiner cites particular pages, columns, paragraphs and/or line numbers in the references as applied to the claims above. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. In order to facilitate compact prosecution, in preparing responses, it is respectfully requested that the Applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. Your cooperation is greatly appreciated to advance the Office goal of compact prosecution and thus reducing application pendency time.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21-40 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bradbury et al., US 2021/0045838 A1, hereinafter Bradbury.
Claim 21. 
Bradbury teaches a surgical visualization system (see [0012] discloses a system for the rendering and real-time display of an augmented reality overlay representation of one or more dual-modality probe species in tissue for enhanced real-time visualization of one or more tissue structures of a subject, also see fig. 6) comprising: 
a plurality of light sources (fig. 1 illustrates e.g., CT imaging system, fluorescent probe, infrared lights which are considered as the plurality of light sources); 
at least one optical sensor (fig. 1 illustrates cameras 160, 125 and CT 155 which are considered as the optical sensors); 
at least one display device (see [0136] discloses the display 554 may be, for example, a TFT (Thin-Film-Transistor Liquid Crystal Display) display or an OLED (Organic Light Emitting Diode) display, or other appropriate display technology, also see [0129]); 
a controller comprising a processor and a memory unit, wherein the memory unit is configured to store instructions that, when executed by the processer, cause the controller to: control at least one of the plurality of light sources to illuminate a tissue in a first manner (see [0067] discloses the processor (e.g., of computer 105) receives and/or stores one or more radiological images (e.g., one or more “still” 3D images or a time-series of 3D images, e.g., a sequence of 3D images obtained over a period of time) representing emission of one or more radiolabel species of the one or more dual-modality probe species having been administered to the subject 135 (e.g., PET, SPECT, PET/CT, SPECT/CT, or the like). The processor produces a real-time augmented reality (AR) overlay (e.g., 3D representation) using the one or more radiological images and the real-time sensor position information from the dynamic motion tracker (e.g., by performing an ANN/CNN reconstruction); 
control the at least one optical sensor to receive light from the tissue illuminated in the first manner (see fig. 3 #125); 
calculate first imaging data of a three-dimensional image of one or more surface features of the tissue when illuminated in the first manner ([0111] one or more real-time NIR signals (e.g., within the NIR I window and/or within the NIR II window) is/are used in reconstruction of the AR overlay for (a) real-time nanoparticle probe visualization (e.g., on or beneath the surface of the skin, and at [0123] discloses the AR overlay can then be adjusted (e.g., positionally), and/or the 3D tissue structures graphically represented in the AR overlay can be adjusted, in real time based at least in part on the detected fluorescence); 
control at least one of the plurality of light sources to illuminate the tissue in a second manner (the second manner may be equated as the AR overlay, or one may be interpreted as an image of a tissue or an organ after/before administering fluorescent signal); 
control the at least one optical sensor to receive light from the tissue illuminated in the second manner (see [0114] discloses the AR overlay is displayed in surgeon's line-of-sight so that the AR overlay is superimposed in the surgeon's field of view. The hands-free device 110 has disposable or non-disposable sensor(s) 115 affixed thereto which are detectable by the dynamic motion tracker 150 so that location of the device 110 is tracked and the AR overlay is adjusted accordingly in real time (e.g., the position of the headset 110 is tracked in relation to patient/surgical field); 
calculate second imaging data of one or more subsurface critical anatomic structures of the tissue when illuminated in the second manner (see fig. 3 #310 with AR overlay)); and 
display a combination of the first imaging data and the second imaging data on the at least one display device. See [0034] discloses the rendering and real-time display of a real-time augmented reality overlay representation of 3D functional information derived from intrinsic tissue signals for enhanced real-time visualization of one or more tissue structures of a subject (e.g., for intraoperative, perioperative, and/or preoperative imaging).

Claim 22. 
The surgical visualization system of claim 21, wherein the instructions that, when executed by the processor, cause the controller to control at least one of the plurality of light sources to illuminate a tissue in a first manner comprise instructions that, when executed by the processor, cause the controller to control at least one of the plurality of light sources to illuminate the tissue with structured light. [0108] a radiological imaging apparatus (e.g., apparatus 155 of FIG. 1, e.g., a PET or SPECT imaging system) is used to image a radiolabeled probe. The radiolabeled probe may be, for example, a dual-modality (PET-optical) cancer-targeting nanoparticle probe. This allows structures that the probe concentrates within or otherwise associates with, to be imaged. In some embodiments, 3D anatomical imaging (e.g., CT or MRI) or other 2D or 3D anatomical imaging (e.g., ultrasound, e.g., 2D or 3D x-ray radiography) is performed. This imaging can be performed in combination with radiological imaging such as PET or SPECT imaging (e.g., PET/CT imaging, e.g., SPECT/CT imaging).

Claim 23. 
The surgical visualization system of claim 21, wherein the instructions that, when executed by the processor, cause the controller to control at least one of the plurality of light sources to illuminate a tissue in a second manner comprise instructions that, when executed by the processor, cause the controller to control the plurality of light sources to illuminate the tissue with a plurality of emitted light waves, wherein each of the plurality of emitted light waves has a unique light spectrum. See [0109] discloses these pre-operative NIR image(s) can be used for producing the real-time augmented reality (AR) overlay. In some embodiments, a pre-operative NIR image of an administered probe 165 is used as a fiducial marker itself in place of or in combination with the fiducial tracking sensors. For example, probe 165 may interact with a tissue structure in a manner that does not change substantially over the time course of a medical procedure, allowing the essentially static pre-operative NIR images to act as a fiducial marker for orienting or otherwise positionally registering the AR overlay (e.g., in 2D or 3D).

Claim 24. 
The surgical visualization system of claim 23, wherein the unique light spectrum of each of the plurality of emitted light waves comprises a visible light spectrum, a near infra red light spectrum, or a short wave infra red light spectrum. See [0111] discloses one or more real-time NIR signals (e.g., within the NIR I window and/or within the NIR II window) is/are used in reconstruction of the AR overlay for (a) real-time nanoparticle probe visualization (e.g., on or beneath the surface of the skin); and/or (b) so that the nanoparticle probe can serve as an additional (or sole) “fiducial” marker detected intraoperatively for real-time registration/adjustment of the AR overlay (or otherwise used in reconstruction of the AR overlay). Light within the NIR II range (e.g., from 900 to 1700 nm, e.g., from 900 to 1200 nm) can achieve improved tissue penetration (e.g., when mapping nerves through fat). 

Claim 25. 
The surgical visualization system of claim 23, wherein the unique light spectrum of each of the plurality of emitted light waves comprises a red light spectrum, a green light spectrum, or a blue light spectrum. See [0111] discloses one or more real-time NIR signals (e.g., within the NIR I window and/or within the NIR II window) is/are used in reconstruction of the AR overlay for (a) real-time nanoparticle probe visualization (e.g., on or beneath the surface of the skin); and/or (b) so that the nanoparticle probe can serve as an additional (or sole) “fiducial” marker detected intraoperatively for real-time registration/adjustment of the AR overlay (or otherwise used in reconstruction of the AR overlay). Light within the NIR II range (e.g., from 900 to 1700 nm, e.g., from 900 to 1200 nm) can achieve improved tissue penetration (e.g., when mapping nerves through fat).

Claim 26. 
The surgical visualization system of claim 21, wherein the second imaging data comprise hyperspectral data. See [0007] discloses (i) multispectral (e.g., hyperspectral) intrinsic tissue signals are detected by the NIR imaging apparatus (e.g., hyperspectral data acquisition device) and 3D functional information is derived [e.g., oxygenation states, e.g., perfusion (e.g., flow) status, e.g., determined voxel-by-voxel, or segmented volume by segmented volume], (ii) a dynamic motion tracker tracks the location of fiducials on/in/about the subject, and (iii) the processor produces an AR overlay using the tracked location of the fiducials and the detected intrinsic tissue signals (and/or the 3D functional information derived from the intrinsic tissue signals).

Claim 27. 
The surgical visualization system of claim 21, wherein the second imaging data comprise critical anatomic structure subsurface location data. See fig. 3 the AR overlay.

Claim 28. 
The surgical visualization system of claim 21, wherein the second imaging data comprise critical anatomic structure compositional data. See fig. 3 #310.

Claim 29. 
The surgical visualization system of claim 21, wherein the second imaging data comprise critical anatomic structure identification data. See [0023] discloses the AR overlay is superimposed on a view of an operating field as viewed by a surgeon, updated in real time.

Claim 30. 
The surgical visualization system of claim 21, wherein the combination of the first imaging data and the second imaging data comprise data of an image combining the three-dimensional image of the one or more surface features of the tissue and the critical anatomic structure. [0025] discloses a system for the rendering and real-time display of an augmented reality overlay representation of 3D functional information derived from intrinsic tissue signals for enhanced real-time visualization of one or more tissue structures of a subject (e.g., for intraoperative, perioperative, and/or preoperative imaging), the system comprising: a dynamic motion tracker for detecting tracking sensors and for producing real-time sensor position information; a real-time NIR imaging apparatus (e.g., hyperspectral data acquisition device) for detecting near-infrared light (i) at each of a plurality of discrete wavelengths and/or (ii) over each of a plurality of discrete wavelength bands and a processor and a memory having instructions stored thereon, wherein the instructions, when executed by the processor, cause the processor to: derive real-time 3D functional information [e.g., oxygenation states, e.g., perfusion (e.g., flow) status, e.g., determined voxel-by-voxel, or segmented-volume-by-segmented-volume] using the detected NIR light at the plurality of wavelengths and/or wavelength bands (e.g., via machine learning based hyperspectral analysis or other algorithms); and produce a real-time augmented reality (AR) overlay (e.g., 3D representation) using the real-time sensor position information and the real-time 3D functional information (e.g., by performing an ANN/CNN reconstruction).

Claims 31-40 are rejected with similar reasons as set forth in claims 21-30, respectively, above.

Claims 21 and 31 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hallen, US 2019/0099226 A1.

The examiner interprets the first manner as a stereoscopic representation of a three-dimensional image of eye anatomy and the second manner as light interrogation/reflectance devices.
Claims 21 and 31 are rejected by Hallen [0056] FIG. 4A that illustrates representation of a graphical user interface (GUI) 400 of a display dashboard that can be displayed on a heads-up display in an ophthalmic suite according to some embodiments of the present technology. The GUI 400 can include a main surgical view window 402 that displays a stereoscopic representation of a three-dimensional image of an eye received from the surgical camera. Also, the image of the eye can show the tools 404, 406 that are being used to perform surgery. In some cases, the stereoscopic representation of the three-dimensional image of the eye can be digitally adjusted to focus on certain anatomy, to sharpen certain regions, to change color of the image, etc. Also, a variety of graphical overlays 408, 410, 412, 414, 416 can be displayed along with the image of the eye. In some cases, the surgical suite optimization module can identify certain anatomy (e.g. the macula) and an anatomical identification overlay 408 can be displayed over the image of the eye. In some cases, a surgical planning application and/or the surgical suite optimization engine can analyze pre-operative images of the eye and provide recommendations for certain aspects of the ophthalmic procedure (e.g. recommended positions for incisions) and the GUI can display incision overlays 410, 412 on the image of the eye to help guide the surgical staff. Also, in some cases where the ophthalmic procedure includes a laser treatment component, the GUI can display a laser targeting overlay 414. Also, the surgical suite optimization engine and/or the heads-up display can receive real-time surgical data (e.g. intraocular pressure) and the GUI can display a real-time surgical data overlay 416. At [0046] discloses the stereoscopic representation of the three-dimensional image of the eye can be viewed by a surgeon, surgical staff, students, etc. using 3D glasses 320. Also see [0083] discloses the positioning mechanism can be, for example, a robotic arm, a gimbal, a linear positioning system, etc. Further, the surgical camera and/or the surgical suite optimization engine can include control system that can control the positioning mechanism to reposition the surgical camera to remain centered on the eye to ensure centration on the viewing display and to ensure that light source(s) to always be substantially perpendicular to the pupil. Tracking the eye and controlling the positioning mechanism can ensure centration and bright illumination conditions, e.g. optimized red reflex.
[0084] Further, in some embodiments, color and light post-processing imaging algorithms may also be employed by the surgical suite optimization engine to optimize red reflex images. Also, some specific light wavelengths can be selected/filtered that better penetrate media opacities of the cornea, crystalline lens, or vitreous that may be detrimental to establishing an optimized red reflex. Similarly, adaptive optics may help eliminate aberrations that can diminish a bright red reflex and auto-focus in one or multiple zones.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAVID AMINI whose telephone number is (571)272-7654. The examiner can normally be reached 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAVID A AMINI/P.E., D.Sc., Art Unit 2613